Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 01/10/2022 is acknowledged.
3.	Claims 167-196 are pending and under consideration.  
4.	The terminal disclaimer filed on 01/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of a patent granted on application 16/616,171 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
5.	The following is an examiner’s statement of reasons for allowance: 
	The amended claims are directed to “once daily” administration “during an administration period”.  The broadest reasonable interpretation requires more than one “once daily” administration.  As such, the first dose of the weekly, bi-weekly or monthly administrations of the prior art does not anticipate once daily administration.  The once daily administration method does not appear to be obvious over the prior art.
6.	Claims 167-196 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

January 28, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644